Citation Nr: 1038679	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a bilateral leg and foot 
disorder, to include bilateral pes planus and weak legs.





ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to October 1941.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which declined to reopen for service connection for a 
bilateral leg and foot disorder.  


FINDINGS OF FACT

1.  In a May 1946 rating decision (rating sheet), the RO denied 
the Veteran's claim of entitlement to service connection for a 
bilateral leg and foot disorder identified then as pes planus and 
weak legs.  The Veteran was notified of the decision and of his 
appellate rights, but he did not initiate an appeal.

2.  The evidence received since the May 1946 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a bilateral leg and foot 
disorder, to include bilateral pes planus and weak legs.


CONCLUSIONS OF LAW

1.  The RO's May 1946 rating decision that denied service 
connection for a bilateral leg and foot disorder identified then 
as pes planus and weak legs, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the May 1946 rating decision is 
new and material; and the requirements to reopen the Veteran's 
claim of entitlement to service connection for a bilateral leg 
and foot disorder to include bilateral pes planus and weak legs, 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38
C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that the 
Secretary of VA look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim. Id.

The VCAA is not applicable if further assistance would not aid 
the appellant in substantiating the claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (VA Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision to reopen the 
claim for service connection for a bilateral leg and foot 
disorder, to include bilateral pes planus and weak legs, further 
assistance is unnecessary to aid the appellant in substantiating 
the reopening of this claim on appeal.  The underlying claim for 
service connection shall be remanded to the RO and any 
deficiencies as to notice shall be addressed by the RO at that 
time.

II.  Application to Reopen Claim Based on New and Material 
Evidence

Underlying the claim to reopen on appeal, the Veteran essentially 
claims entitlement to service connection for a bilateral leg and 
foot disorder, to include bilateral pes planus and weak legs.  
Prior to the current appeal, the RO previously denied service 
connection for the claimed disorder in a May 1946 rating decision 
(rating sheet), from which the Veteran did not appeal.  

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  If not perfected within the allowed time 
period, rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and may 
not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).

The prior rating decision in May 1946 became final because the 
appellant failed to perfect a timely appeal from that rating 
decision as to the claimed disability.  38 U.S.C.A. § 7105(b) and 
(c) (West 2002).  Thus, there is a prior final decision on this 
matter.  

Therefore, before reaching the underlying claim of entitlement to 
service connection, the Board must first determine that new and 
material evidence has been presented in order to establish its 
jurisdiction to review the merits of the previously denied 
claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The preliminary 
question of whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With claims to reopen filed on or after August 29, 2001, such as 
the claim here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and "material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2010).

Here as discussed above, the last final decision on either claim 
was the May 1946 rating decision in which the RO denied service 
connection for a bilateral leg and foot disorder identified then 
as pes planus and weak legs.

Evidence that would be material in this case would be evidence 
not previously submitted that relates to an unestablished fact 
necessary to substantiate the claim; is neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial; and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2010).  

VA is required to first review for its newness and materiality 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Evidence received after the May 1946 rating decision is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).
 
The evidence available at the time of the May 1946 rating 
decision included service treatment (medical) and personnel 
records, and the report of a VA examination.  In the May 1946 
rating decision (the last final decision on the matter), based on 
an April 1946 VA examination report, the RO continued the denial 
of an April 1946 rating action that determined that the claimed 
pes planus was in the nature of a constitutional or developmental 
abnormality and thus not a disability providing for service 
connection; and that weak legs claimed by the Veteran were not 
shown by the evidence of record. 

Evidence received since the May 1946 rating decision includes VA 
and private treatment records dated from 2004 to 2009.  These 
records contain diagnoses pertaining to the legs and as to the 
severity of the Veteran's pes planus.  These records are 
discussed further in the section below, but on the whole, the 
evidence contained in those treatment records constitutes 
evidence not previously available at the time of the May 1946 
rating decision.  That evidence relates to an unestablished fact 
necessary to substantiate the claim.  That is, it relates to the 
presence of bilateral leg and foot disorder that was not present 
at the time of the last final decision in May 1946.  Moreover, 
this evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last final denial.  Based on the 
foregoing, and as the statement tends to raise a reasonable 
possibility of substantiating the claim, the Board finds that new 
and material evidence has been submitted. 38 C.F.R. § 3.156 
(2010).

Accordingly, the Board finds that the evidence received after the 
May 1946 rating decision is new and material and serves to reopen 
the claim for service connection for a bilateral leg and foot 
disorder.  Therefore, the Veteran's previously denied claim for 
service connection for a bilateral leg and foot disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).
 
Having determined that new and material evidence has been added 
to the record, the Veteran's claim of entitlement to service 
connection for a bilateral leg and foot disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  
However, the Board cannot, at this point, adjudicate the reopened 
claim, as further assistance to the Veteran is required to comply 
with the duty to assist.  This is detailed in the REMAND below.


ORDER

New and material evidence has been received to reopen the 
previously denied claim for service connection for a bilateral 
leg and foot disorder, to include bilateral pes planus and weak 
legs; the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

In light of the Board's decision reopening service connection for 
a bilateral leg and foot disorder, to include bilateral pes 
planus and weak legs, a remand of the underlying service 
connection claim is necessary to accord the AOJ an opportunity to 
adjudicate the issue on a de novo basis.  Also, for the reasons 
discussed below, a remand is necessary for purposes of further 
development with respect to the underlying claim for service 
connection.

Service treatment records show that during the June 1941 
induction physical examination, the examiner made findings 
pertaining to the feet, of pes planus, third degree.  

Subsequent service treatment records show that in October 1941 
the Veteran received treatment for complaints of painful feet.  A 
report of a physical examination at that time shows a history 
that the Veteran first noticed trouble with his feet 6 to 7 years 
before, and that since he came into service the process continued 
with increasing severity.  Examination showed that the 
longitudinal arches were completely gone.  The report contains a 
working diagnosis of pes planus, third degree, severe 
symptomatic.  A progress report that month shows that the pes 
planus was found to exist prior to service, and that the injury 
was incurred in the line of duty (LOD).  The Veteran was found to 
be incapacitated for military service because of pain and 
weakness in both feet on marching and standing.  The Veteran was 
discharged from service in October 1941.

A VA examination in April 1946 contains a diagnosis of weak foot, 
Grade IV.  A VA medical record dated in April 1946 contains 
findings of flat foot, and a diagnosis of fallen arches.  A VA 
medical record dated in February 1950 contains findings of severe 
flat feet, and a diagnosis of pes planus, third degree, 
bilateral.

Currently there are findings and diagnoses involving the 
Veteran's legs and feet, including findings of "weakness of 
lower extremities" associated with a diagnosis of traumatic 
arthropathy; myopathy (October 2006 report of examination-aid 
and attendance); and severe pes planus bilaterally, and myopathy 
with about a year of progressive weakness and loss of function 
(private treatment record printed in September 2004). 

There is no recent VA examination on the matter of service 
connection for a bilateral leg and foot disorder to include 
bilateral pes planus and weak legs.  An examination is necessary 
to determine if any presently diagnosed bilateral leg and/or foot 
disorder to include bilateral pes planus and/or weak legs is 
etiologically related to the Veteran's period of service in 1941.  

In particular, an examination is needed to obtain an opinion on 
whether the Veteran's bilateral pes planus permanently increased 
in severity during service beyond the natural progression of the 
disease.  A pre-existing injury or disease will be considered to 
have been aggravated by active service if there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010). 

Such an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim. Id.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received after service for any 
bilateral leg and foot disorder, to include 
bilateral pes planus and weak legs.  Request 
the Veteran to furnish signed authorizations 
for the release to the VA of private medical 
records in connection with each non-VA source 
he identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim. 
38 C.F.R 
§ 3.159 (2010).

2.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, to 
determine the nature and etiology of any 
bilateral leg and foot disorder to include 
bilateral pes planus and weak legs.  Advise 
the Veteran that failure to report for his 
examination, without good cause, would have 
adverse consequences on his claim.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should be 
included in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran a narrative of his history of any 
relevant injury and symptoms during and after 
his period of active service, to specifically 
include in relation to the asserted injury 
while in a gas chamber during service.

For any diagnosed disability of the legs 
and/or feet, to include symptomatology of 
weak legs or pes planus, the examiner should 
provide a medical opinion as to whether there 
is a probability of 50 percent or greater (is 
at least as likely as not) that such 
disability: (1) began or was permanently 
worsened during active service, and/or was 
the result of an inservice injury or disease; 
or (2) in the case of any lower extremity 
symptomatology involving arthritis or organic 
diseases of the nervous system, became 
manifest to a degree of 10 percent or more 
within one year from date of release from 
service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current disability of the lower 
extremities including the feet to service or 
to a service-connected disability.  In this 
regard, the examiner should state whether the 
bilateral pes planus which pre-existed 
service permanently increased in severity in 
service beyond the natural progression of the 
disease.

3.  After the requested examination has been 
completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

4.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the March 2009 
Supplemental Statement of the Case.  

5.  Readjudicate the claim under review.  If 
any benefit sought is not granted, issue the 
Veteran a supplemental statement of the case.  
Allow an appropriate period of time for the 
Veteran to respond.  Thereafter, return the 
case to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


